DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed January 28, 2021 has been entered. Claims 1-16 remain pending in the application. Claims 17 and 18 have been canceled. Applicant’s amendments to the specification and claims have overcome the objections previously set forth in the Non-Final Office Action mailed October 1, 2020.

Claim Objections
Claim 5 is objected to because there appears to be a typographical error regarding “…proximally adjacent inferior portion of the distal sealing region…” in lines 3-4 as opposed to “…proximally adjacent an inferior portion of the distal sealing region…”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding claim 3, the claim limitation “the distal sealing region configure to fluidly seal against, wherein” in lines 2-3 renders the claim indefinite. It is unclear what structure the distal sealing region is configured to seal against. For examination purpose, the limitation has been interpreted as the distal sealing region is configured to fluidly seal against the breast. It is suggested to amend the language of claim 3 to “the distal sealing region configured to fluidly seal against the breast, wherein the inferior portion…”, or similar. 
Claim 4 recites the limitation "the inferior portion of the distal sealing region" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites “an inferior portion of the distal opening” in line 16. Original claim 3 previously recited “the distal sealing region comprising an inferior portion” in line 3, but that language has been removed from the claim. It is therefore unclear if the limitation of claim 4 is referring to “an inferior portion of the distal sealing region” or “the inferior portion of the distal opening”. For examination purposes, “the inferior portion of the distal sealing region” has been interpreted as “an inferior portion of the distal sealing region”. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 2, 5-7, 12, 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Silver et al. (USPN 663587) in view of Tattersfield et al. (US 2016/0015876).

Regarding claim 1, Silver teaches an apparatus (breastshield 370; Figure 10) for biomimetic expression of breast milk from a breast, the apparatus comprising: a housing (outer shield part 392); and an expandable membrane (flexible inner shield part 394) coupled to the housing to form a chamber (annular first cavity 414 and second cavity 416) therebetween (Figure 10), the expandable membrane having a distal opening (opening into upper funnel-like section 390) to receive at least a portion the breast therethrough and a proximal opening (port 410) opposite the distal opening, wherein the expandable membrane is operably coupled to an actuatable assembly configured to alternate between an actuation phase and a resting phase during operation (“The second port 388 may be connected to a negative pressure fluid source, while the first port 386 may be connected to a positive pressure fluid source” [Col 16, line 61]), 
wherein the expandable membrane comprises an expandable region (diaphragm 404) adjacent the proximal opening, the expandable region configured to expand and move towards the housing during the actuation phase of the actuatable assembly (“The second chamber 416 is provided with a negative pressure, therefore the diaphragm 404 of the inner flexible shield part 394 is drawn toward the inside surface 383 of extension 374, as shown in dashed line form in FIG. 10” [Col 17, line 8]), thereby generating negative pressure at the breast to cause the expression of breast milk from the breast (“negative pressure in the interior to draw the nipple/breast further therein for the expression of milk” [Col 2, line 11]; “The second chamber 416 is provided with a negative pressure, therefore the diaphragm 404 of the inner flexible at least one movable region (inferior portion of tubular part 398) disposed between the expandable region and the distal opening (Figure 10), the at least one movable region including an inferior protruding region (distal-most edge at transition between conical part 397 and tubular part 398) disposed centrally over an inferior portion of the distal opening (Figure 10), wherein the inferior protruding region is configure to engage the breast to simulate a gum element and provide pinching of the breast  (“When the first cavity 414 is provided with a positive pressure fluid, the upper funnel-like section 397 and tubular part 398 of the flexible inner shield part 394 expands toward the interior space 90, as shown in the dashed lines… woman's breast received within the interior space 90 will be massaged by the flexing movement of the upper funnel-like section” [Col 16, line 65]).
	Silver fails to explicitly teach the inferior protruding portion of the at least one moveable region is defined by a portion that folds against itself during biomimetic expression of breast milk from a breast to define the inferior protruding region. Tattersfield teaches an apparatus (breast pump 1) for biomimetic expression of breast milk, the apparatus comprising a housing (support frame 200) and an expandable membrane (flexible liner 100), the expandable membrane comprising at least one movable region (middle section 140), the movable region including a portion that folds against itself (s-curved connecting wall part 142; Figures 2C-2D) during biomimetic expression of breast milk from a breast (“The S-curved connecting wall part 142… derives its name from its longitudinal cross-sectional profile (taken in relaxed condition), which, as is best visible in FIG. 2C, may define an S-curve, i.e. a double bend or double fold.” [0043]) to define an inferior protruding region (inferior region of s-curved connecting wall part 142; Figure 2C), wherein the inferior protruding region is configured to engage the breast to simulate a gum element and provide pinching of the breast (Figure 2C; “the aforementioned middle section 140 of the liner 100…may be configured to collapse bilaterally onto the nipple of the 

Regarding claim 2, modified Silver teaches an apparatus as in claim 1, wherein a thickness of the expandable membrane varies through different regions of the expandable membrane (Figure 10).

Regarding claim 5, modified Silver teaches an apparatus as in claim 1, wherein the expandable membrane comprises a distal sealing region (upper funnel-like section 397) adjacent the distal opening (Figure 10) and wherein the inferior protruding region (distal-most edge at transition between conical part 397 and tubular part 398) is positioned proximally adjacent an inferior portion of the distal sealing region and protruding radially inwards towards the breast (Figure 10).

Regarding claim 6, modified Silver teaches an apparatus as in claim 5, wherein the inferior protruding region (distal-most edge at transition between conical part 397 and tubular part 398) is configured to compress against a nipple or an areola of the breast during the resting phase (“When the first cavity 414 is provided with a positive pressure fluid, the upper funnel-like section 397 and tubular part 398 of the flexible inner shield part 394 expands toward the interior 

Regarding claim 7, modified Silver teaches an apparatus as in claim 5, wherein the inferior protruding region (distal-most edge at transition between conical part 397 and tubular part 398) is configured to fold downwards and away from the breast during the actuation phase to allow breast tissue to be pulled proximally into the expandable membrane (“When the first cavity 414 is provided with a positive pressure fluid, the upper funnel-like section 397 and tubular part 398 of the flexible inner shield part 394 expands toward the interior space 90, as shown in the dashed lines. Alternatively, if a negative pressure fluid were provided to first cavity 414, this same section would be drawn toward the inside wall surface 375 of the hollow cylinder 372.” [Col 16, line 65]).

Regarding claim 12, modified Silver teaches an apparatus as in claim 1, wherein the expandable region is configured to elastically deform during the actuation phase (“The second chamber 416 is provided with a negative pressure, therefore the diaphragm 404 of the inner flexible shield part 394 is drawn toward the inside surface 383 of extension 374, as shown in dashed line form in FIG. 10” [Col 17, line 8]).

Regarding claim 13, modified Silver teaches an apparatus as in claim 1, wherein the expandable region comprises one or more pleats or curved portions that allow the region to expand radially outwards during the actuation phase (Figure 10; “When the first cavity 414 is provided with a positive pressure fluid, the upper funnel-like section 397 and tubular part 398 of the flexible inner shield part 394 expands toward the interior space 90, as shown in the dashed lines. Alternatively, if a negative pressure fluid were provided to first cavity 414, this same 

Regarding claim 15, modified Silver teaches an apparatus as in claim 1, wherein the expandable membrane is operably coupled to the actuatable assembly via a tube (port section 385) coupled to the housing and to the actuatable assembly (“Integrally attached to a top area of the breastshield 370 at a point where the first and second portions 372, 374 join together, is a section 385 for connection with pressure sources” [Col 16, line 3]), wherein the tube and the chamber are filled with a driving fluid, and wherein actuation of the actuatable assembly causes movement of the driving fluid into or out of the chamber (“The second port 388 may be connected to a negative pressure fluid source, while the first port 386 may be connected to a positive pressure fluid source…the first cavity may be filled with a gel or a fluid (such as water or air), and the gel or fluid may even be warmed prior to or during use.” [Col 16, line 61]).

Regarding claim 16, modified Silver teaches an apparatus as in claim 15, wherein the driving fluid comprises a substantially incompressible fluid (“the first cavity may be filled with a gel or a fluid (such as water or air), and the gel or fluid may even be warmed prior to or during use.” [Col 16, line 61]).

Claims 3, 4, 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Silver et al. (USPN 6663587) in view of Tattersfield et al. (US 2016/0015876) as applied in claim 1 above, and further in view of Park et al. (WO 2016/033107). 

Regarding claim 3, modified Silver teaches an apparatus as in claim 1, wherein the expandable membrane comprises a distal sealing region (upper funnel-like section 397) adjacent the distal opening (Figure 10), the distal sealing region configured to fluidly seal [the breast] (“A flexible shield part has a shape generally conforming to that of the internal funnel-shape…which is adapted to receive a nipple and at least some surrounding breast therein in a generally sealing engagement with said flexible shield part” [Col 5, line 15]), wherein an inferior portion has a first wall thickness (Figure 10) and a superior portion having a second wall thickness (Figure 10). Silver fails to explicitly teach the superior portion having a second wall thickness greater than the first wall thickness. Park teaches an expandable membrane (Figure 5D) comprising a distal sealing region (oropharynegeal portion 4) comprising an inferior portion having a first wall thickness and a superior portion having a second wall thickness greater than the first wall thickness (“This variation in thickness is designed such that the most inferior aspect 17 of the structure 1 is the thinnest, while the most superior aspect 20 of the structure 1 is the most thick, and thereby the most stiff” [0084]; Figure 5D). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the distal sealing region of Silver to have a superior portion having a wall thickness greater than that of an inferior portion based on the teachings of Park in order to mimic the shape and feel of an infant’s mouth and facilitate asymmetrical deformation of the expandable membrane during actuation to prevent constriction of the nipple during use (Park [0084]).

Regarding claim 4, modified Silver teaches an apparatus as in claim 3, wherein the inferior portion of the distal sealing region is configured to deflect downwards during the actuation phase (“When the first cavity 414 is provided with a positive pressure fluid, the upper funnel-like section 397 and tubular part 398 of the flexible inner shield part 394 expands toward the interior space 90, as shown in the dashed lines. Alternatively, if a negative pressure fluid were provided to first cavity 414, this same section would be drawn toward the inside wall surface 375 of the hollow cylinder 372” [Col 16, line 65]).

a superior region (superior portion of tubular part 398) disposed between a superior portion of a distal sealing region (upper funnel-like section 397) and the expandable region (Figure 10). Silver fails to explicitly teach the superior region comprising a distal portion having a first thickness and a proximal portion having a thickness that gradually decreases from the first thickness to a thickness of the expandable region. Park teaches an expandable membrane (Figure 5D) comprising a superior region (superior aspect 20) comprising a distal portion having a first thickness and a proximal portion having a thickness that gradually decreases from the first thickness to a thickness of the expandable region (“superior aspect 20 of the oropharyngeal portion 4 can decrease in thickness longitudinally in a stepwise or gradual fashion, or a combination of the foregoing to match the flexural stiffness of the hard and soft palate, respectively. The posterior superior surface 22 of the structure 1 in FIGS. 5 & 6, mimics the soft palate, and can therefore be thinner than the anterior superior surface 20 of the structure 1, which is the thickest and most stiff portion of the oropharyngeal portion 4.” [0084]; Figure 5D). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the superior region of Silver to have a first thickness and a proximal portion having a thickness that gradually decreases from the first thickness to a thickness of the expandable region based on the teachings of Park in order to mimic the hard and soft palate of an infant’s mouth to minimize dead air valve to achieve optimal fluid expression (Park [0084] and [0066]).

Regarding claim 10, modified Silver teaches an apparatus as in claim 9, wherein the distal portion of the superior region is configured to compress against the breast when the at least one movable region moves towards the breast during the resting phase (“When the first cavity 414 is provided with a positive pressure fluid, the upper funnel-like section 397 and .

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Silver et al. (USPN 6663587) in view of Tattersfield et al. (US 2016/0015876) as applied in claim 1 above, and further in view of Hiraoka et al. (US 2007/0060873).
Regarding claim 8, modified Silver teaches an apparatus as in claim 1, wherein the at least one movable region comprises an intermediate curved region (inferior portion of tubular part 398) distally adjacent the expandable region, the intermediate curved region comprising portions configured to deflect downwards during the actuation phase and upwards during the resting phase to cause movement of the central portion towards the breast during the resting phase, thereby causing compression of the breast (Figure 10; “When the first cavity 414 is provided with a positive pressure fluid, the upper funnel-like section 397 and tubular part 398 of the flexible inner shield part 394 expands toward the interior space 90, as shown in the dashed lines. Alternatively, if a negative pressure fluid were provided to first cavity 414, this same section would be drawn toward the inside wall surface 375 of the hollow cylinder 372” [Col 16, line 65]). Silver fails to explicitly teach the intermediate curved region comprising a central portion disposed between flanking portions, the central portion having a greater thickness than the flanking portions, and the flanking portions configured to deflect downwards during the actuation phase and upwards during the resting phase to cause movement of the central portion towards the breast during the resting phase, thereby causing compression of the breast. Hiraoka teaches an expandable membrane (pad 15) having a movable region comprising an intermediate curved region having a central portion (thick-walled portion 17) disposed between flanking portions (portion of pad 15 to left and right of 17; Figure 1), the central portion having a greater thickness than the flanking portions (Figure 1), and the flanking portions configured to deflect downwards during the actuation phase (“When the inner space of the milking cup 10 is .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Silver et al. (USPN 6663587) in view of Tattersfield et al. (US 2016/0015876) in view of Park et al. (WO 2016/033107) as applied in claim 10 above, and further in view of Samson et al. (US 2006/0111664). 
Regarding claim 11, modified Silver teaches an apparatus as in claim 10. Modified Silver fails to explicitly teach the distal portion of the superior region comprises a textured internal surface. Samson teaches an expandable membrane (soft layer 52), wherein the distal portion of the superior region comprises a textured internal surface (plurality of dimples 58; Figure 5). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the superior region of Silver to have a textured internal .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over  Silver et al. (USPN 6663587) in view of Tattersfield et al. (US 2016/0015876) as applied in claim 1 above, and further in view of Samson et al. (US 2006/0111664).
Regarding claim 14, modified Silver teaches an apparatus as in claim 1. Silver fails to explicitly teach the expandable region does not directly contact the breast during the expression of breast milk. Samson teaches an apparatus for expression of breast milk (Figures 1-3) comprising an expandable membrane having an expandable region (sleeve 12), wherein the expandable region does not directly contact the breast during the expression of breast milk (Figures 7 and 8, wherein the breast is located solely within the horn 4). Before the effective filing date of the claimed invention, it would have been obvious to one having ordinary skill in the art to modify the expandable membrane of Samson such that the expandable region does not directly contact the breast during the expression of breast milk based on the teachings of Samson to provide a manual means to operate the apparatus and provide a negative pressure in order to cause the expression of breast milk (Samson [0003] and [0040]). 

Response to Arguments
Applicant's arguments filed January 28, 2021 have been fully considered but they are not persuasive. 
Regarding the argument that Silver et al. (USPN 663587) in view of Tattersfield et al. (US 2016/0015876) fails to disclose “the at least one movable region including a portion that folds against itself during biomimetic expression of breast milk from a breast to define an inferior protruding region disposed centrally over an inferior portion of the distal opening, wherein the inferior protruding region is configured to engage the breast to simulate a gum element and 
As detailed above, Silver discloses an expandable membrane (394) comprises a movable region (inferior portion of tubular part 398) that includes an inferior protruding region (distal-most edge at transition between conical part 397 and tubular part 398) disposed centrally over an inferior portion of the distal opening (Figure 10), wherein the inferior protruding region is configure to engage the breast to simulate a gum element and provide pinching of the breast ([Col 16, line 65 – Col 17, line 7]). However, Silver fails to explicitly teach the inferior protruding portion is defined by a portion that folds against itself during biomimetic expression of breast milk from a breast to define the inferior protruding region. Tattersfield teaches an expandable membrane (100) comprising at least one movable region (140) including a portion that folds against itself (142; Figures 2C-2D) during biomimetic expression of breast milk from a breast ([0043]) to define an inferior protruding region (inferior region of s-curved connecting wall part 142) Figure 2C), wherein the inferior protruding region is configured to engage the breast to simulate a gum element and provide pinching of the breast (Figure 2C; [0034]; [0043]). It is maintained that it would have been obvious to modify the inferior protruding portion of the movable region of Silver to be defined by a portion that folds against itself based on the teachings of Tattersfield to facilitate proper movement of the movable region during both the actuation and resting phases and allow for reestablishment of a relaxed state of the expandable membrane (Tattersfield [0043]).






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEAH J SWANSON whose telephone number is (571)270-0394.  The examiner can normally be reached on M-F 7 AM-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/LEAH J SWANSON/Examiner, Art Unit 3783                                                                                                                                                                                                        /EMILY L SCHMIDT/Primary Examiner, Art Unit 3783